J-S77039-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                          Appellee       :
                                         :
                     v.                  :
                                         :
SONNY L. THOMAS,                         :
                                         :
                          Appellant      :     No. 1907 EDA 2014

            Appeal from the PCRA Order Entered June 11, 2014,
           in the Court of Common Pleas of Northampton County,
            Criminal Division at No(s): CP-48-CR-0000622-2005

BEFORE: STABILE, JENKINS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED FEBRUARY 10, 2015

     Sonny L. Thomas (Appellant) appeals pro se from an order dismissing

his petition for writ of habeas corpus ad subjiciendum. We affirm.

     This Court previously summarized the background underlying this

matter as follows.

           Appellant was convicted of first-degree murder and
     sentenced on February 13, 2006, to a term of life imprisonment
     without the possibility of parole. He filed a timely direct appeal,
     and this Court affirmed his judgment of sentence on December
     27, 2006. Commonwealth v. Thomas, 918 A.2d 792 (Pa.
     Super. 2006) (unpublished memorandum). Appellant did not file
     a petition for permission to appeal to our Supreme Court and,
     accordingly, his judgment of sentence became final [for the
     purposes of the Post Conviction Relief Act (PCRA), 42 Pa.C.S.
     §§ 9541-9546,] on January 26, 2007.

            On February 28, 2008, Appellant filed a pro se PCRA
     petition arguing that his trial counsel was ineffective for failing to
     file a petition for allowance of appeal with our Supreme Court.
     PCRA counsel was appointed, but the court ultimately rejected
     Appellant’s claim for relief because his petition was untimely


* Retired Senior Judge assigned to the Superior Court.
J-S77039-14


      filed. Appellant appealed and, after this Court affirmed the order
      denying his untimely petition, our Supreme Court denied his
      petition for permission to appeal. Commonwealth v. Thomas,
      981 A.2d 323 (Pa. Super. 2009) (unpublished memorandum),
      appeal denied, 986 A.2d 150 (Pa. 2009).

             Then, on September 17, 2010, Appellant filed a petition for
      writ of habeas corpus. The court treated this filing as a PCRA
      petition and appointed counsel. However, counsel subsequently
      filed a petition to withdraw from representing Appellant. On
      January 25, 2011, the PCRA court issued an order notifying
      Appellant of its intent to dismiss his petition without a hearing
      pursuant to Pa.R.Crim.P. 907, and granting his counsel’s petition
      to withdraw. On February 17, 2011, the court issued an order
      formally dismissing Appellant’s PCRA petition. Appellant filed a
      timely pro se notice of appeal….

Commonwealth v. Thomas, 46 A.3d 813 (Pa. Super. 2012) (unpublished

memorandum at 1-2) (some citations omitted).

      On appeal, this Court determined that the lower court properly treated

Appellant’s writ of habeas corpus as a PCRA petition.        The Court then

affirmed the lower court’s order, concluding that Appellant untimely filed his

PCRA petition. Id.

      On December 5, 2013, Appellant, acting pro se, filed a petition for writ

of habeas corpus ad subjiciendum.      He captioned the petition “Sonny L.

Thomas v. John Kerestes.” According to the petition, John Kerestes is the

superintendent of SCI-Mahanoy, where Appellant is incarcerated.       As best

we can discern, in this petition, Appellant contended that his continued

incarceration is illegal because a proper sentencing order does not exist as




                                    -2-
J-S77039-14


required by 42 Pa.C.S. § 9764(a)(8).1       Thus, Appellant seemed to believe

that the Department of Corrections lacks the statutory authority to detain

him.

        The lower court treated Appellant’s petition as a request for relief

pursuant to the PCRA. On May 29, 2014, the court issued notice pursuant to

Pa.R.Crim.P. 907 that it intended to dismiss the petition without holding an

evidentiary hearing.     The court concluded that Appellant’s sentence was

legal, as the sentencing court properly imposed it pursuant to 18 Pa.C.S.

§ 1102(a)(1) (mandating that defendants convicted of first-degree murder

shall be sentenced to death or to a term of life imprisonment).

        Appellant filed a response to the court’s Rule 907 notice. On June 11,

2014, the lower court formally dismissed Appellant’s petition for the reasons

cited in its Rule 907 notice. Appellant timely filed a notice of appeal. The


1
    Subsection 9764(a)(8) provides as follows:

        (a) General rule.--Upon commitment of an inmate to the
        custody of the Department of Corrections, the sheriff or
        transporting official shall provide to the institution’s records
        officer or duty officer, in addition to a copy of the court
        commitment form DC-300B generated from the Common Pleas
        Criminal Court Case Management System of the unified judicial
        system, the following information:

                                      ***

           (8) A copy of the sentencing order and any detainers filed
           against the inmate which the county has notice.

42 Pa.C.S. § 9764(a)(8).



                                     -3-
J-S77039-14


lower court directed Appellant to comply with Pa.R.A.P. 1925(b), and

Appellant subsequently filed a 1925(b) statement. In his brief to this Court,

Appellant argues that the lower court improperly treated his petition for a

writ of habeas corpus as a PCRA petition.2

      We agree with Appellant that the lower court erred by treating his

petition for a writ of habeas corpus as a PCRA petition. In Joseph v. Glunt,

96 A.3d 365 (Pa. Super. 2014), the incarcerated appellant raised a similar

claim as the one at issue in this case. That appellant presented his claim in

a petition for a writ of habeas corpus.      This Court concluded that such a

claim legitimately sounds in habeas corpus. Joseph, 96 A.3d at 368-69.

      However, this error does not warrant a remand to the lower court, let

alone require relief for Appellant.   In Joseph, this Court rejected Appellant’s

claim, concluding, inter alia:

      None of the provisions of section 9764 indicate[s] an affirmative
      obligation on the part of the DOC to maintain and produce the
      documents enumerated in subsection 9764(a) upon the request
      of the incarcerated person. Moreover, section 9764 neither
      expressly vests, nor implies the vestiture, in a prisoner of any
      remedy for deviation from the procedures prescribed within.

Id. at 371.

      As was the case in Joseph, both the trial court’s docket and the

transcript of Appellant’s sentencing hearing confirm the imposition and


2
  This issue raises a question of law. “As with all questions of law, the
appellate standard of review is de novo and the appellate scope of review is
plenary.”    Commonwealth v. Corban Corp., 909 A.2d 406, 410 (Pa.
Super. 2006).


                                       -4-
J-S77039-14


legitimacy of Appellant’s sentence.    Id. at 372.    Accordingly, Appellant’s

contention that his continued incarceration is illegal is meritless.     Thus,

because the lower court properly dismissed Appellant’s petition for writ of

habeas corpus ad subjiciendum, we affirm the court’s order.3

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/10/2015




3
 “[W]e can affirm the trial court’s decision on any valid basis, as long as the
court came to the correct result[.]” Wilson v. Transport Ins. Co., 889
A.2d 563, 577 n.4 (Pa. Super. 2005).


                                      -5-